DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 Claims 1-20 of copending Application No. 17/027,608 (reference application). 
Claims 1-20 of copending Application No. 17/022,629 (reference application). 
Claims 1-20 of copending Application No. 17/020,393 (reference application). 
Claims 1-20 of copending Application No. 17/100,456 (reference application). 
Claims 1-20 of copending Application No. 17/192,192 (reference application).
Claims 1-20 of copending Application No. 17/193,340 (reference application). 
Claims 1-20 of copending Application No. 17/192,563 (reference application). 

Although the claims are not identical, they are not patentably distinct from each other because:
Instant claims are directed to: 
A method of increasing the elimination half-life of dextromethorphan comprising co-administrating 45 mg of dextromethorphan with 105mg of bupropion

The reference applications cited above are directed to compositions, dosage forms and methods which comprise administration of the dosage forms.  The dosage forms in question either recite the instantly claimed amounts, or ratios of bupropion to dextromethorphan that 
Regarding duration of treatment:  One skilled in the art would have found it obvious to determine the optimal duration (number of days) and frequency (number doses per day) of administration of the disclosed combination of dextromethorphan and bupropion.  It is routine for a physician to monitor the patients response to a medication in order to determine whether to continue or to terminate treatment.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-6 of U.S. Patent No. 9763,932.  Claims teach co-administration of dextromethorphan and bupropion at 45mg and 105 mg, respectively.
Claims 1, 15, 17-21 of U.S. Patent No. 9457025.  Claims teach instantly claimed ratios and amounts in a single dose and various methods of administration.
Claims 1-14 of U.S. Patent No. 10799497.  Claims are directed to a method comprising administration of a dosage form comprising instantly claimed amounts of dextromethorphan and bupropion.
Claims 1-28 of U.S. Patent No. 10772850.  Claims are directed to a method comprising administration of a dosage form containing bupropion and dextromethorphan in instantly claimed amounts.
Claims 1, 10, 16, 17 of U.S. Patent No. 10813924.  Claims are directed to a method which comprises administration of the instantly claimed combination at instantly claimed ratios.  In addition claim 10 of the ‘924 patent recites the ratio of dextromethorphan to bupropion in the composition.

Claims 1-22 of US Patent No. 10780064.  Claims are directed to a method which comprises administration of bupropion and dextromethorphan at instantly claimed ratios and amounts.  Single dosage form is recited in claim 17.
Claims 1-20 of US Patent No. 10786496.  Claims are directed to a method where bupropion and dextromethorphan are co-adminsitered at instantly claimed ratios and amounts.
Claims 1-27 of US Patent No. 10251879.  Claims are directed to a method wherein bupropion and dextromethorphan are administered in a single dosage form at instantly claimed amounts.

Although the claims at issue are not identical, they are not patentably distinct from each other because they recite administration of bupropion and dextromethorphan at instantly claimed amounts and/or at instantly claimed ratios.  Administration of the compositions claimed in the cited patents to subjects suffering from the diseases or disorders recited in the instant claims would have been obvious to one skilled in the art because use of dextromethorphan in said disorders has already been described in the art as evidenced by the numerous references submitted with the IDS.
Regarding duration of treatment:  One skilled in the art would have found it obvious to determine the optimal duration (number of days) and frequency (number doses per day) of administration of the disclosed combination of dextromethorphan and bupropion.  It is routine for a physician to monitor the patients response to a medication in order to determine whether to continue or to terminate treatment.


Conclusion
Claims 1-28 are pending
Claims 1-28 are rejected

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628